Citation Nr: 0831324	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date later than May [redacted], 2003 
for reduction of benefits due to incarceration.

2.  Entitlement to an evaluation in excess of 10 percent for 
dysthymia with post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic adjustment 
disorder, anxiety condition, and depression.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for joint pain, muscle 
pain, and fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 1985 to 
August 1993 with six months and 11 days of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In an April 2004 
administrative decision, the RO reduced the veteran's 
disability compensation benefits, effective May [redacted], 2003, due 
to his incarceration.  The RO denied entitlement to an 
evaluation in excess of 10 percent for dysthymia with PTSD, 
and denied service connection for chronic adjustment 
disorder, anxiety condition, and depression, irritable bowel 
syndrome, and joint pain, muscle pain, and fatigue in 
December 2006.  

The veteran's spouse was receiving an apportionment of the 
veteran's benefits but after informing VA of her divorce from 
the veteran in May 2006, her benefits were terminated in 
October 2007.  In November 2007, however, she submitted a 
Financial Status Report, which seems to indicate that she 
wants to continue her appeal with respect to this decision.  
The veteran also submitted a statement in April 2008 that he 
wanted his ex-wife to receive benefits.  They reportedly have 
a minor child that is in the custody of the ex-wife (though 
the Financial Status Report notes that this child turned 18 
in October 2007).  This matter is referred to the RO.  

The issues of an increased rating in excess of 10 percent for 
dysthymia with PTSD, service connection for chronic 
adjustment disorder, anxiety condition, and depression, 
irritable bowel syndrome, and joint pain, muscle pain, and 
fatigue are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On March [redacted], 2003, the veteran was incarcerated in a state 
prison system for conviction of a felony and the term of his 
incarceration exceeded 60 days.


CONCLUSION OF LAW

The effective date of May [redacted], 2003 for the reduction of the 
veteran's disability compensation benefits, due to 
incarceration for a felony conviction, was proper. 38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

VA's duties to notify and assist, however, are not applicable 
in this case for two reasons.  First, the law and not the 
factual evidence is dispositive of this claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Second, the issue on 
appeal arises under 38 U.S.C.A. § 5313, which requires a 
reduction of benefits for certain incarcerated veterans, and 
not from the receipt of a substantially complete application 
from the veteran.  See 38 U.S.C.A. § 5103(a).  Thus, VA's 
duties to notify and assist are not applicable to this 
appeal, and further discussion of compliance with these 
duties is not required.

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration. 38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken. 38 C.F.R. §§ 3.103(b)(2), 3.105(h).

Here, a January 2004 VA letter notified the veteran of the 
proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.  The letter also notified the veteran that he 
had 60 days in which to submit evidence to show that the 
adverse action should not be taken.  Accordingly, VA's 
notification duties have been met. 38 C.F.R. §§ 3.103, 3.105, 
3.665.

Analysis

Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration. 38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent. 38 C.F.R. § 3.665(d).

The veteran is service-connected for migraine headaches rated 
as 30 percent disabling, effective August 2, 1993; dysthymia 
with PTSD rated as 10 percent disabling, effective August 2, 
1993; cholelithiasis with removal of gall bladder and 
duodenal ulcer rated as 10 percent disabling, effective July 
1, 1994; bilateral tinnitus rated as 10 percent disabling, 
effective August 31, 2004; and fractures, right fifth toe 
with both great toes and bilateral hearing loss, each rated 
as 0 percent disabling, effective August 2, 1993.  

In January 2004, VA received confirmation that the veteran 
was incarcerated for a felony for a period of time in excess 
of 60 days, effective March [redacted], 2003.  The veteran does not 
dispute these facts.  In April 2004, the veteran's benefits 
were reduced in accordance with 38 C.F.R. § 3.665(d) 
effective May [redacted], 2003, the 61st day of incarceration.  The 
veteran does not contend, and the evidence does not show, 
that the conviction has been overturned.  Accordingly, the 
requirements for the reduction of the veteran's disability 
compensation benefits due to incarceration have been met. 38 
C.F.R. § 3.665.

The veteran has indicated that because he appealed his 
conviction and the appeal was not denied by the Court of 
Appeals for the Fifth District of Texas at Dallas until 
December 16, 2003, this should be the effective date for his 
reduction of disability benefits.  The law, however, requires 
reduction of compensation upon the incarceration of the 
beneficiary.  This interpretation is supported by subsection 
3.665(m) of the regulation, which instructs VA to restore to 
a beneficiary any compensation withheld due to incarceration, 
if the conviction for which the veteran was incarcerated is 
later overturned on appeal.  In addition, VA's General 
Counsel issued an opinion which states that the provisions of 
38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 are operative when a 
conviction has led to incarceration, regardless of whether 
the recipient's appellate options have been exhausted. 
VAOPGCPREC 6-97.  [Emphasis added.]  Thus, the fact that the 
veteran may be appealing his conviction is not a factor which 
may be considered in determining the propriety of the 
decision to reduce the veteran's compensation benefits due to 
incarceration.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date later than May [redacted], 2003 for 
reduction of benefits due to incarceration is denied.


REMAND

The veteran missed his VA examination for determining the 
present severity of his dysthymia with PTSD that was 
scheduled in December 2006.  He submitted a statement in May 
2008 that he never received notice for this scheduled 
examination.  The veteran should be given another opportunity 
to appear for this examination.  The notice for the scheduled 
examination should be documented in the record and should go 
to the veteran's correct address at the Texas Department of 
Criminal Justice in Amarillo, Texas.

The veteran's service connection claim for chronic adjustment 
disorder, anxiety condition, and depression also should be 
considered at the VA psychiatric examination.  It is not 
clear if these are symptoms of the veteran's service-
connected dysthymia with PTSD; if so, they need to be 
considered with the increased rating claim.  If these are not 
symptoms of the dysthymia with PTSD, it needs to be 
determined whether these separate disabilities are at least 
as likely as not related to the veteran's service.

With respect to the service connection claims for irritable 
bowel syndrome and joint pain, muscle pain, and fatigue, the 
record shows multiple complaints of these symptoms with no 
definite clinical diagnosis to support them.  The veteran had 
service in the Persian Gulf War.  Thus, it should be 
determined whether these symptoms are considered undiagnosed 
illnesses with respect to the veteran's Gulf War service.  
The veteran already is service-connected for cholelithiasis 
with removal of gall bladder and duodenal ulcer; so any 
symptoms associated with this disability should not be 
considered.  A VA examination addressing any possible 
undiagnosed illnesses related to the Persian Gulf War service 
was provided in January 2006, but an opinion was not provided 
in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter that addresses the criteria for 
substantiating his increased rating claim 
in excess of 10 percent for dysthymia with 
PTSD.  The letter should include a copy of 
38 C.F.R. § 4.130, the General Rating 
Formula for Mental Disorders.  The letter 
also should notify the veteran to submit 
evidence of how his dysthymia with PTSD 
affects his daily life and employment.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
following:

(a)  What is the level of occupational and 
social impairment attributable to the 
veteran's dysthymia with PTSD including 
sleep impairment, panic attacks, anxiety, 
suspiciousness, memory loss, depression, 
impulse control, or suicidal or homicidal 
ideations, or any problems with affect, 
speech, personal appearance, abilities to 
function independently, delusions, or 
hallucinations, etc.  Assess his present 
GAF score in light of these symptoms in 
accordance with the DSM-IV.  

(b)  Regarding the claim for service 
connection for chronic adjustment 
disorder, anxiety condition, and 
depression, determine whether or not what 
the veteran has any mental disorders other 
than PTSD.  If so, consider these symptoms 
in the above-assessment.  If not, state 
whether these disabilities are at least as 
likely as not related to the veteran's 
service. 

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

3.  Schedule the veteran for a VA 
gastroenterology examination to determine 
the following:

(a)  What disability (if any) causes the 
symptoms associated with the veteran's 
bowel complaints.  (Any symptoms 
associated with the cholelithiasis with 
removal of gall bladder and duodenal ulcer 
should not be considered in this 
assessment.)  

(b)  If the bowel complaints are 
attributable to a clinical diagnosis 
(other than cholelithiasis with removal of 
gall bladder and duodenal ulcer) state 
whether it is at least as likely as not 
that this diagnosis is related to service.  

(c)  If the bowel complaints are not 
attributable to a clinical diagnosis, 
state whether it is at least as likely as 
not that these symptoms can be considered 
as part of an undiagnosed illness 
attributable to the veteran's service in 
the Persian Gulf War.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

4.  Schedule the veteran for a VA 
musculoskeletal examination to determine 
the following:

(a)  What disability (if any) causes the 
symptoms associated with the joint pain, 
muscle pain, and fatigue.  (Any symptoms 
associated with the fractures of the right 
fifth toe with both great toes should not 
be considered in this assessment.)  

(b)  If the joint pain, muscle pain, and 
fatigue are attributable to a clinical 
diagnosis, state whether it is at least as 
likely as not that this diagnosis is 
related to service.  

(c)  If the joint pain, muscle pain, and 
fatigue are not attributable to a clinical 
diagnosis, state whether it is at least as 
likely as not that these symptoms can be 
considered as part of an undiagnosed 
illness attributable to the veteran's 
service in the Persian Gulf War.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
any of the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


